 


 HR 5293 ENR: Department of Veterans Affairs Expiring Authorities Act of 2021
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Seventeenth Congress of the United States of America At the First SessionBegun and held at the City of Washington on Monday, the fourth day of January, two thousand and twenty-one 
H. R. 5293 
 
AN ACT 
To amend title 38, United States Code, to extend and modify certain authorities and requirements relating to the Department of Veterans Affairs, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Department of Veterans Affairs Expiring Authorities Act of 2021.  2.Extension of authority for dental insurance plan for veterans and survivors and dependents of veteransSection 1712C of title 38, United States Code, is amended by striking subsection (j).  
3.Extension of temporary expansion of payments and allowances for beneficiary travel in connection with veterans receiving care from Vet CentersSection 104(a) of the Honoring America’s Veterans and Caring for Camp Lejeune Families Act of 2012 (Public Law 112–154; 126 Stat. 1169), as most recently amended by section 5109 of the Continuing Appropriations Act, 2021 and Other Extensions Act (Public Law 116–159; 134 Stat. 749), is further amended by striking September 30, 2021 and inserting September 30, 2022. 4.Extension of authority for pilot program on acceptance by the Department of Veterans Affairs of donated facilities and related improvementsSection 2(i) of the Communities Helping Invest through Property and Improvements Needed for Veterans Act of 2016 (Public Law 114–294; 38 U.S.C. 8103 note) is amended by striking the date that is 5 years after the date of the enactment of this Act and inserting December 16, 2026. 
5.Determination of budgetary effectsThe budgetary effects of this Act, for the purpose of complying with the Statutory Pay-As-You-Go Act of 2010, shall be determined by reference to the latest statement titled Budgetary Effects of PAYGO Legislation for this Act, submitted for printing in the Congressional Record by the Chairman of the House Budget Committee, provided that such statement has been submitted prior to the vote on passage.  Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 